Citation Nr: 0838642	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction (claimed as enlargement of heart).

2.  Entitlement to service connection for residual of gunshot 
wound, right buttock.

3.  Whether new and material evidence to reopen a claim for 
service connection for rheumatoid arthritis, both knees and 
ankle joints, has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for lumbago with neuralgia has been 
received.

5.  Whether new and material evidence to reopen a claim for 
service connection for beriberi with polyneuritis has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for kidney condition has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for essential hypertension has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
April 1949.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO denied 
service connection for myocardial infarction and a gunshot 
wound, right buttock, and also denied petitions to reopen 
claims for service connection for rheumatoid arthritis, 
lumbago with neuralgia, beriberi with polyneuritis, a kidney 
condition, and essential hypertension.  The veteran filed a 
notice of disagreement (NOD) in April 2006, and the RO issued 
a statement of the case (SOC) in August 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
A September 2007 report of contact (VA Form 119) indicates 
that the veteran withdrew his request for a Travel Board 
hearing during a telephone conversation.  The following day, 
the RO received the veteran's request for a videoconference 
hearing.  In July 2008, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development, i.e. to schedule the veteran 
for a videoconference hearing.  In an August 2008 letter, the 
veteran withdrew his request for a videoconference hearing, 
and the RO returned the appeal to the Board for further 
appellate consideration.  

This appeal has been advanced on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).

As a final preliminary matter, the Board notes that an April 
1992 Board decision denied the veteran's petition to reopen a 
claim for service connection for gunshot wound residuals of 
the right thigh.  That decision became final based on the 
evidence then of record.  See 38 U.S.C.A. §§ 7103, 7104 (West 
2002 & Supp. 2008); 38 C.F.R.§ 20.1100 (200).  In this 
appeal, the veteran has raised the issue of entitlement to 
service connection for residuals of a gunshot wound of the 
right buttock.  It is unclear whether these claims involve 
the same injury or separate injuries, however, the Board has 
considered the recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Since the current 
claim involves the right buttock rather than the right thigh, 
it will be considered as a separate, original claim for 
service connection  (as reflected on the title page ).

The Board's decision on the claim for service connection for 
residuals of a gunshot wound of the right buttock, and the 
petitions to reopen the previously denied claims for service 
connection is set forth below.  The claim for service 
connection for a myocardial infarction is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided  have been accomplished.

2.  A gunshot wound of the right buttock was not shown in 
service, and a scar of the right buttock was not shown for 
many years thereafter; there also is no competent and 
probative  evidence or opinion that relates the veteran's 
scar to service.  

3.  In an April 1992 decision, the Board denied service 
connection for rheumatoid arthritis, lumbago with neuralgia, 
beriberi with polyneuritis, a kidney condition, and essential 
hypertension.

4.  No new evidence associated with the claims file since the 
Board's April 1992 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate any claim for 
service connection for rheumatoid arthritis, lumbago with 
neuralgia, beriberi with polyneuritis, a kidney condition, or  
essential hypertension, nor does the evidence raise a 
reasonable possibility of substantiating any of these claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
gunshot wound of the right buttock are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The April 1992 Board decision that denied service 
connection for rheumatoid arthritis, lumbago with neuralgia, 
beriberi with polyneuritis, a kidney condition, and essential 
hypertension is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. 
§ 20.1100 (2008).
 
3.  As evidence received since the Board's April 1992 denial 
of service connection for rheumatoid arthritis is not new and 
material, the criteria for reopening this claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  As evidence received since the Board's April 1992 denial 
of service connection for lumbago with neuralgia is not new 
and material, the criteria for reopening this claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  As evidence received since the Board's April 1992 denial 
of service connection for beriberi with polyneuritis is not 
new and material, the criteria for reopening this claim are 
not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  As evidence received since the Board's April 1992 denial 
of service connection for a kidney condition is not new and 
material, the criteria for reopening this claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

7.  As evidence received since the Board's April 1992 denial 
of service connection for essential hypertension is not new 
and material, the criteria for reopening this claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 pre-rating letter notified 
the veteran that if his claims for service connection for 
rheumatoid arthritis, lumbago with neuralgia, beriberi with 
polyneuritis, kidney condition, and essential hypertension 
had been previously denied, the RO needed new and material 
evidence to reopen these claims.  The letter specifically 
advised the veteran that, in order to be considered material, 
the evidence must pertain to the reasons his claims were 
previously denied.  It also informed the veteran that, in 
order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claims, and could not simply be repetitive or cumulative of 
the evidence of record at the time of the previous denial.  
While the RO did not explicitly state that the absence of a 
medical nexus between each disability and service was the 
reason for the denial, at the time of the Board's April 1992 
decision there was evidence of current disabilities, but no 
medical nexus evidence.

In September and December 2005 pre-rating letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to satisfy the elements of the 
underlying claims for service connection, including the claim 
for service connection for residuals of a gunshot wound, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  These letters specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notes 
meets Pelegrini and Kent content of notice requirements, as 
well as the VCAA's timing of notice requirement.

The Board notes that a January 2008 post-rating letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  However, the timing of this 
notice - after the last adjudication of the claims - is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claim for service connection and petitions 
to reopen the previously denied claims for service 
connection, no disability ratings or effective dates are 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs), a November 1990 
record from Dr. Guzman, a July 2005 Medical Certificate from 
Dr. Serna along with a discharge summary, an October 2005 
Medical Certificate from Dr. Chang, and patient instructions 
from St. Lukes Hospital.  A January 2006 letter from the 
veteran reflects that he did not have any additional evidence 
to submit.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A.  Residuals of a Gunshot Wound of the Right Buttock

The veteran's STRs are unremarkable for a gunshot wound.  The 
April 1949 report of separation examination shows no physical 
defects.

In December 1967 - 18 years after separating from the 
military, the veteran filed a claim for service connection 
for a gunshot wound of the right thigh.  He submitted 
statements from fellow servicemen (M.T. and E.L) who said the 
veteran was shot in the right thigh sometime in 1948 while 
assigned to the military police.  In a December 1968 rating 
decision, the RO denied service connection for residuals of a 
gunshot wound to the right thigh.

A November 1990 record from Dr. Guzman, a private physician, 
reflects that the veteran had a healed scar of the right 
buttock.  The veteran's history noted that he sustained a 
bullet wound to the right buttock while being ambushed by 
rebel soldiers in March 1948.  Dr. Guzman stated that the 
scar was a residual of the bullet wound.  

In this case, the earliest objective medical evidence of a 
scar of the right buttock is dated in 1990 -almost 41 years 
after the veteran's service.  The Board notes that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, there is no competent and probative opinion of a 
medical nexus between the right buttock  scar and service, to 
include the claimed gunshot wound.   The Board notes that the 
Dr. Guzman's statement that the scar of the right buttock was 
a result of a bullet wound during service is based solely on 
a self-reported history by the veteran.  Here, the veteran's 
statements regarding a gunshot wound during service are not 
credible because he was not treated for any such injury 
during service nor was any such injury noted at separation. 
In short, as mentioned, the veteran's STRs do not reflect  
that the veteran sustained a gunshot wound during service, as 
claimed.  The Board notes that as a medical opinion can be no 
better than the facts alleged by the appellant, an opinion 
based on an inaccurate (or, unsubstantiated) factual premise 
has limited, if any, probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).   
For this reason, the Board finds Dr. Guzman's report relating 
the scar on the veteran's right buttock to military service 
lacks probative value.

While the Board has also considered the lay statements of 
M.T. and E. L., they are not probative of this claim in that 
the authors  assert that the veteran sustained a gunshot 
wound to the right thigh rather than the right buttock.  In 
any event, as mentioned, these lay statements lack 
credibility given the fact that the veteran was not treated 
for a gunshot wound during service and no such injury was 
reported at his separation physical.  

For all the foregoing reasons, the claim for service 
connection for residuals of a gunshot wound of the right 
buttock must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Petitions to Reopen

In addition to the basic legal authority governing claims for 
service connection (cited to above ), the Board notes that 
pertinent to these c aims, certain chronic diseases, such as 
arthritis, hypertension, cardiovascular-renal disease, and 
nephritis, which are manifested to a compensable degree (10 
percent for these particular disabilities) within a 
prescribed period following termination from service (within 
one year) shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's original claims for service connection for 
rheumatoid arthritis, lumbago with neuralgia, beriberi with 
polyneuritis, a kidney condition, and essential hypertension 
were previously denied in an April 1992 Board decision.  That 
decision was based on the veteran's STRs, lay statements, and 
a November 1990 record from Dr. Guzman.  Even though the 
veteran claimed that these disabilities were incurred in or 
aggravated by his military service, his STRs showed no 
complaints of, or treatment for, any of these disabilities in 
service.  A November 1990 record from Dr. Guzman shows 
diagnoses of rheumatoid arthritis, lumbago, a kidney 
condition, and essential hypertension.  The history given by 
the veteran notes that these disabilities were incurred 
during military service, along with berberi with 
polyneuritis.  However, none of the evidence included either 
proof of treatment during service or within one year of 
separation from service (for chronic disabilities) or some 
other relationship between these disabilities and service.  
Therefore, his claims were denied.

In April 1992, the Board denied the claims for service 
connection because the veteran's STRs did now show that these 
disabilities were incurred during service.  When the Board 
disallows a claim, the disallowance is final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered. See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. As 
reconsideration of the April 1992 Board denial has not been 
ordered, and no other exception to finality applies, that 
decision is final as to the evidence then of record.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

Here, the veteran's petitions to reopen the previously denied 
claims for service connection for rheumatoid arthritis, 
lumbago with neuralgia, beriberi with polyneuritis, a kidney 
condition, and essential hypertension were received in 
September 2005.  Again, he claimed that these disabilities 
were incurred in or aggravated by his military service.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 1992 Board 
decision that denied the claims for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's prior denial 
consists of additional private medical records and statements 
from private physicians, service personnel records, and 
various written statements provided by the veteran and his 
representative, on his behalf.

The veteran's service personnel records do not relate to the 
disabilities on appeal.

A July 2005 Medical Certificate from Dr. Serna notes the 
veteran had an acute myocardial infarction in March 2005.  An 
October 2005 Medical Certificate from Dr. Chang notes 
diagnoses of type 2 diabetes mellitus; hypertensive 
cardiovascular disease; coronary artery disease status post 
myocardial infarction; osteoarthritis; and diabetic 
polyneuritis.  The veteran also submitted a copy of June 1999 
patient instructions from St. Lukes Hospital.  

The Board finds that the additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision maker; however, this evidence is not "material" for 
purposes of reopening the claims for service connection.  As 
noted above, evidence of record in April 1992 included the 
veteran's STRs, which show no complaints of, or treatment 
for, any of the disabilities on appeal during active duty.  
The new medical evidence submitted by the veteran does not 
relate to rheumatoid arthritis, lumbago with neuralgia, 
beriberi, a kidney condition, or essential hypertension.  The 
evidence relates to post-service treatment for osteoarthritis 
but not rheumatoid arthritis; diabetic polyneuritis, but not 
beriberi with polyneuritis; hypertensive cardiovascular 
disease but not hypertension.  Moreover, the evidence does 
not include any medical comment or opinion addressing a 
relationship between the disabilities on appeal and the 
veteran's military service.  Thus, this evidence is not 
material because it does not provide a reasonable possibility 
of substantiating the claims.  Simply stated, none of the 
medical evidence is pertinent to the central question 
underlying the claims for service connection: whether the 
veteran's claimed rheumatoid arthritis, lumbago with 
neuralgia, beriberi with polyneuritis, a kidney condition, an 
essential hypertension are objectively linked to his military 
service.  Hence, the medical evidence is not material for 
purposes of reopening the claims.

The only other evidence associated with the claims file 
consists of the appellant's lay assertions, reflecting his 
contention that the disabilities on appeal were incurred in 
or aggravated by military service.  These statements are 
redundant of assertions made in connection with the prior 
claims, and, thus, are not new for purposes of reopening the 
claims.  Even if new, however, these statements would not 
constitute material evidence to reopen the claim.  Where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, new 
and material evidence to reopen the claims for service 
connection for rheumatoid arthritis, lumbago with neuralgia, 
beriberi with polyneuritis, a kidney condition, and essential 
hypertension has not been received.  As such, the 
requirements for reopening are not met, and the April 1992 
Board decision that denied service connection for these 
disabilities remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claims, the benefit- of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for residuals of a gunshot wound of the 
right buttock is denied.

As new and material evidence to reopen the claim for service 
connection for rheumatoid arthritis, both knees and ankle 
joints, has not been received, to this extent, the appeal is 
denied

As new and material evidence to reopen the claim for service 
connection for lumbago with neuralgia has not been received, 
to this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for beriberi with polyneuritis has not been 
received, to this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a kidney condition has not been received, to 
this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for essential hypertension has not been received, 
to this extent, the appeal is denied..


REMAND

As regards the veteran's claim for service connection for 
myocardial infarction (claimed as enlargement of the heart), 
the Board's review of the claims file reveals that further RO 
action is warranted.

In the October 2008 Appellant's Post-Remand Brief, the 
veteran's representative pointed out that the report of an 
August 1948 X-ray noted an impression of "Bronco-pneumonia, 
right, Cardiac disease ...?"  The STRs reflect that the final 
diagnosis was pneumonia, but because cardiac disease was 
questioned during service, the veteran argues that a medical 
opinion is needed to determine whether his current heart 
condition is related to service.  The Board agrees.

In light of the medical evidence cited above, the veteran's 
assertions, and the fact that the record includes no medical 
opinion directly addressing the medical relationship, if any, 
between the veteran's current heart condition and military 
service, the Board finds that a VA examination and medical 
opinion based on a full review of the records are needed to 
resolve the claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the veteran to undergo VA 
cardiovascular examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for service 
connection (as the original claim will be considered on the 
basis of evidence of record).  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo  medical 
examination, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).
This includes all records of pertinent treatment by Dr. 
Chang, for which the veteran submitted an Authorization and 
Consent to Release Information to VA (VA Form 21-4142) in 
November 2005.  The veteran indicated that Dr. Chang treated 
him for various heart conditions, as well as diabetes 
mellitus and diabetic polyneuritis.  Although the veteran 
submitted some records from Dr. Chang, it does not appear 
that the RO attempted to obtain copies of all records of 
pertinent treatment from Dr. Chang.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a heart condition.   If 
current authorization to obtain the 
outstanding medical records of Dr. Chang 
is needed, the RO should request that the 
veteran submit such authorization.  

The RO should explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

The RO's letter should also clearly explain 
to the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  The RO should assist the veteran in 
obtaining pertinent additional evidence 
for which appropriate authorization has 
been provided, to particularly include 
from Dr. Chang..  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo a VA cardiovascular 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report should 
reflect consideration of the veteran's 
documented medical history and assertions.  
All necessary tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current heart disability(ies).  Then, with 
respect to each such diagnosed disability,  
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
had its onset in or is otherwise medically 
related to service.  In rendering the 
requested opinion, the physician should 
consider and discuss the significance, if 
any, of the August 1948 X-ray report 
noting an impression of questionable 
cardiac disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining on 
appeal in light of all pertinent evidence 
and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008)  The Board also reminds the RO 
that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


